


110 HR 4298 IH: To direct the Federal Trade Commission to revise the

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4298
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Federal Trade Commission to revise the
		  regulations regarding the do-not-call registry to prohibit politically-oriented
		  recorded message telephone calls to telephone numbers listed on that
		  registry.
	
	
		1.Politically-oriented recorded
			 message phone calls prohibited
			(a)ProhibitedNot later than 180 days after the date of
			 enactment of this Act, the Federal Trade Commission shall, in accordance with
			 section 553 of title 5, United States Code, revise the do-not-call registry
			 provisions of the Telemarketing Sales Rule (16 C.F.R. 310.1 et seq.) to
			 prohibit politically-oriented recorded message telephone calls to telephone
			 numbers listed on that registry.
			(b)Definition of
			 Politically-Oriented Recorded Message CallsFor purposes of this
			 section, the term politically-oriented recorded message telephone
			 call means any outbound telephone call—
				(1)in which a person
			 is not available to speak with the person answering the call, and the call
			 instead plays a recorded message; and
				(2)whose purpose is
			 to promote, advertise, campaign, or solicit donations, for or against any
			 political candidate or regarding any political issue, or uses in the recorded
			 message any political candidate’s name.
				
